Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the more than two front flanges and the more than one rear flange must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the claims the limitation of a “rear surface of the base” is unclear because it is not seen where there is surface at the rear of the base.  The disclosure defines the “rear surface of the base” with the reference numeral 30 but, that does not point to any surface.  Additionally, in claim 1, “an edge” appears to be referring to the same feature as the rear surface of the base because it would be the only edge which has the a least two flanges.  The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (US 2,382,942).  Murphy discloses a sheet metal nut allowing two components to be fastened comprising: a flat planer base (14, 15);  a sleeve (10) extending from a center region of the base downwardly below the base;  two identical front flanges (18) positioned on an edge of the base and extending to a position directly above the base (see Figs. 1, 3 and 7);  at least on rear flange (17) extending from a rear surface of the base (at 16);  the rear flange is wider than the front flanges and is positioned between the front flanges (see Fig. 7);  since the flanges are made of a sheet metal they would be capable of deflecting;  and there is hole extending through the sleeve with what is read as a “cone draw style chamfer” near the base.  In regards to claim 9,  the rear surface of the base is read as the “surface” where the front flanges emanate from and the cutouts are read as an adjacent area.

Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke (US 2,258,845).  Burke discloses a sheet metal nut allowing two components to be fastened comprising: a flat planer base (1);  a sleeve (4) extending downwardly from a center region of the base ;  a plurality of flanges (2 and 11) extending from a rear surface of the base where the “surface” is read as where the flanges emanate from base;  since the flanges are made of a sheet metal they would be capable of deflecting during installation;  one of the flanges 2 extends to a position over the flat planar surface and another of the flanges 11 extends away from the rear surface with a portion below the flat planar surface (see Figs. 3 and 4);  one of the flanges 2 includes cutouts (8);  and the sleeve includes what is read as a “cone draw style chamfer” near the flat planar surface.  

Allowable Subject Matter
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art does not disclose the sheet metal fastener as claimed in combination with a T-shaped aperture in a component.

Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Flora (US 2,683,577) is cited to show a T-shaped opening.  Tinnerman (US 2,315,359) is cited to show two front flanges with rear flange between the front flanges.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677